Opinion
Musgrave, Judge:
On November 15,1994, this Court issued an order directing plaintiffs counsel not to engage further in insolent, unfounded and scandalous attacks upon the other parties to this litigation, or this Court. Plaintiffs counsel nonetheless continued to file non-responsive, inflammatory and scandalous documents with this Court. Accordingly, on December 23, 1994, plaintiffs counsel was ordered to *1420show cause why plaintiffs case should not be dismissed pursuant to Rule 11 for submitting papers before this Court which are not well grounded in fact, not made in good faith, and which are interposed for an improper purpose; pursuant to Rule 41(b) for failure to prosecute this case with due diligence; and for failure to comply with the rules and orders of this Court.
Plaintiffs counsel has recently filed papers with this Court requesting that the Court take judicial notice of criminal and civil complaints in the Republic of China against opposing counsel, as well as the United States Department of Commerce and the United States; and has alleged that “all decisions, orders and slip opinions made by this court and by the DOC are the products of crimes and unethical conduct, and are void and null.” This egregious conduct blatantly violates the rules and orders of this Court and will no longer be tolerated. Therefore, it is ordered that this action be dismissed, pursuant to Rule 41(b), without prejudice.